10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

 

    

 

 

 

 

 

DISTRICT OF NEVADA

United States of America, Case No. 2:19-cr- =~ DF

Plaintiff
¥.

Order Sealing Indictment
Mario Castro,
Jose Salud Castro, FILED RECEIVED
Salvador Castro, ENTERED ___ SERVED ON
Miguel Castro, 7 COUNSEL/PARTIES OF RECORD
Jose Luis Mendez, and
Andrea Burrow, NOV 12 2019
STRICT COURT
Defendant(s) CoN TRICT OF NEVADA
By: DEPUTY

 

 

 

Based on the government’s oral motion and the authority provided by Federal Rule of
Criminal Procedure 6(e)(4} and Local Rule IA 10-5, THE COURT HEREBY FINDS AND
ORDERS that the indictment in this case and all related documents must be kept under seal until
further order of the court.

IT IS FURTHER ORDERED THAT the Clerk’s Office for the United States District
Court for the District of Nevada must release the sealed indictment to the CJA Panel Resource
Attorney, who may use the information in the sealed indictment for the sole purpose of securing
defense counsel in a timely manner.

IT IS FURTHER ORDERED THAT, on the day of the arrest of the first defendant in this

case, the CJA Resource Attorney may provide defense counsel a copy of the sealed indictment.

Dated: November 12, 2019 A, =~

 

United Sta’ f Magistrate Judge
\

 

 
